Citation Nr: 0601167	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for adult vitelliform 
dystrophy.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran has verified active service from February 1951 to 
June 1952 and from July 1957 to July 1985 and unverified 
reserve duty from June 1952 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington.  This case was before the Board in 
January 2004 when it was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends that he has adult vitelliform dystrophy 
as the result of the cumulative effects of over exposure to 
the sun and observation of bright burning substances, such as 
white phosphorous, during active service.

In a January 2004 remand, the Board directed that the veteran 
to be afforded an examination by an ophthalmologist to 
determine the nature, status and etiology of any current 
ophthalmologic disorder.  Specifically, the physician was to 
express opinions as to the following: (a) Is there a current 
diagnosis of an ophthalmologic disability?; and (b) If there 
is a current diagnosis of an ophthalmologic disability, what 
is the degree of medical probability that such disability was 
incurred during active service or is causally related to 
service?

In February 2004, a VA examiner expressed the opinion that 
the veteran had macular lesion in both eyes, 

with its appearance, the timing of its 
onset, and its dynamics consistent with 
adult vitelliform dystrophy.  This 
pattern macular dystrophy is of unknown 
origin, however, it has been observed 
that the disease may have [an] element of 
inheritance as an autosomal dominant 
trait.  I am not convinced that [the 
veteran] has solar retinopathy which is a 
foveal lesion that occurs in certain 
patients following direct gazing of the 
sun for lengthy periods, particularly 
following viewing of an eclipse or 
following direct sun gazing by lookouts 
or sun bathers.  Solar retinopathy is 
known for significant change of vision 
following exposure and later possible 
recovery, however, this condition is not 
known for gradual decline of the vision 
over time.

The examiner then suggested that the veteran seek a second 
opinion from a retinal specialist.

In an August 2004 addendum, the February 2004 VA examiner 
stated:

[I]t is still unclear to me the origin of 
macular lesion in both eyes.  As my 
previous impression I am still inclined 
to think that [the veteran] had 
vitelliform macular dystrophy, a macular 
condition which has not been distinctly 
connected to sun exposure or being a 
sequence of solar retinopathy.  It will 
be helpful to have fluorescerin aniograms 
(sic) of the retina performed and also 
consider [a] second opinion by a retinal 
specialist . . . .
In a deferred rating decision dated in March 2005, the AMC 
found the VA examinations of record to be incomplete.  The 
AMC essentially found that the medical opinions of records 
are not responsive to the Board's questions and are not 
adequate for adjudication purposes.  In May 2005, the AMC 
notified the veteran that his case had been returned to the 
February 2004 VA examiner for an addendum to his opinion.  
Review of claims files does not show that any such addendum 
was obtained.  (Parenthetically, the Board notes that an 
October 2005 supplemental statement of the case refers to a 
May 2005 VA eye examination.  However, the claims files only 
contain a June 2005 VA general medical examination report for 
the veteran, and a May 2005 VA eye examination report for a 
different veteran that was misfiled in the veteran's claims 
files.  No additional opinion regarding the veteran's eye 
disability is of record.)

The Board regrets any further delay in this matter.  However, 
in light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC for the following actions:

1.  The RO should obtain a copy of any VA 
medical opinion obtained in the veteran's 
case in 2005, as referenced in the AMC's 
May 2005 letter to the veteran.  

2.  In the event that the above medical 
opinion has not yet been obtained, or if 
the above medical opinion is not adequate 
for adjudication purposes, the veteran 
should be provided an examination by an 
ophthalmologist, a retinal specialist,  
to determine the etiology of any 
currently present eye disability. A fee-
basis specialist should be obtained, if 
necessary. Any indicated studies should 
be conducted, to include fluorescein 
angiograms.  The claims files must be 
made available to and reviewed by the 
examiner.

Based upon the review of the claims files 
and the examination results, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
currently-diagnosed eye disability is 
etiologically related to veteran's 
military service, to include exposure to 
sunlight or observation of bright burning 
substances, such as white phosphorous, 
therein.  The rationale for all opinions 
expressed must also be provided.

3.  Thereafter, the issue on appeal 
should be readjudicated.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


